Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on June 20, 2019 and August 26, 2020 for application number 16/471,977. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.	Claims 1-17 are presented for examination.
4.	Claims 3-16 have been amended.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on August 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al.(US 2007/0165967 A1)(hereinafter Ando).
	Regarding claims 1 and 17, Ando discloses an electronic device for augmenting image data of a passive optical sensor and a method of augmenting image data of a passive optical sensor [See Ando: at least Figs. 1A-9 and par. 28, 34-40, 46-53, 57-62  regarding object detector for an automobile comprising a laser radar 2 and a camera 3 and method of the object detector], the electronic device being configured to and the method comprising the steps of: 
receive / receiving first image data of a passive optical sensor [See Ando: at least Figs. 1A-3 and par. 28, 35-37 regarding camera 3 is preferably a CMOS camera having a wide dynamic range so as to be able to simultaneously obtain good images of a very bright face surface in the sun and a dark object in a shade…FIG. 3 is a block diagram showing the structure of an object detector, provided not only with a laser radar 2, a camera 3 and a sensor 6 but also with an image processing part 4 for receiving images taken by the camera 3 and recognizing specified images…], the first image data comprising a plurality of pixels in an image plane [See Ando: at least Figs. 4A-4C and par. 35-37, 46 regarding FIGS. 4A, 4B and 4C show the range of scan by the laser radar 2 and the field of vision of the camera 3. As shown, the field of vision of the camera 3 is set so as to be larger than the range of scan by the laser radar 2. When a face is recognized inside the field of vision of the camera 3, the image processing part 4 detects the coordinates of the pixels of the face as shown in FIG. 4B and inputs them to the coordinate converting part 5. The coordinate converting part 5 converts the inputted coordinates of the pixels into the irradiation angles in the horizontal and vertical directions (pan and tilt) within the range of the laser scan…(thus, the received image data comprises a plurality of pixel in an image plane. Also shown in figures 4A-4C)],
 receive / receiving second data of an active sensor[See Ando: at least Fig. 3 and par. 28, 35-40 regarding FIG. 3 is a block diagram showing the structure of an object detector, provided not only with a laser radar 2, a camera 3 and a sensor 6 but also with an image processing part 4 for receiving images taken by the camera 3 and recognizing specified images,  a coordinate converting part 5 (or "coordinate calculating means") for converting the position of a specified image recognized by the image processing part 4 (coordinates within the image taking range) in the scan direction of the laser radar 2, a spatial correspondence processing part 7 (or simply "correspondence processing part") for inputting coordinate data of the specified image for which coordinates have been converted by the coordinate converting part 5 and the position (direction and distance) of the object detected by the laser radar 2, a laser radar control part 8 (or "position data calculating means") for controlling the direction and intensity of irradiation of the laser radar 2, ... As explained above, the laser radar 2 serves to detect light reflected in front of the automobile 1 with the photodiode 51 and to measure the intensity of the reflected light. The reflection intensity is inputted to the laser radar control part 8 which concludes that there exists an object when this inputted reflection intensity becomes greater than a preset threshold value. The laser radar control part 8 is also capable of measuring the time delay between the laser irradiation timing and light reception timing and calculating the distance to the object from the measured time delay…], 
the passive optical sensor and the active sensor sensing the same scene [See Ando: at least Figs. 1A-2C, 4A-4C, par. 28-34 regarding As shown in FIGS. 1A and 1B, the camera 3 is set at a front portion of the automobile 1 and serves to take in images continuously or intermittently. The images thus taken in are outputted to an image processing part (to be described below), The field of vision of the camera is arranged to be wider than the range of the laser scan and in the same direction as that of the range of the laser scan.], 
the active sensor comprising a plurality of scan areas distributed over the scene [See Ando: at least Figs. 1A-1B, 4A-4C, par. 28-34, 39, 42, 46 regarding  As shown in FIG. 2A, laser light projected from a laser diode 50 is formed as a beam by means of a lens 52 and reflected light is detected by a photodiode 51 through another lens 53. The lenses 52 and 53 are affixed to a frame 57. The frame 57 is approximately U-shaped, both its side surfaces 57a being formed with a plate spring so as to oscillate together with the lenses 52 and 53 in the left-right direction. An electromagnetic coil 54 is provided at the center of the frame 57, flanked by permanent magnets 55 and 56. As a scan control signal shown in FIG. 2B is inputted to the electromagnetic coil 54, the frame 57 (together with the lenses 52 and 53) oscillates to the left and to the right by the attractive and repulsive forces between the magnetic field generated by this electromagnetic coil and the magnetostatic fields of the permanent magnets 55 and 56. The scan control signal in the horizontal direction as shown in FIG. 2B is inputted to the coil 54 such that the lenses 52 and 53 will undergo a horizontal oscillatory motion with amplitude of 400. The scan control signal in the vertical direction is inputted as shown in FIG. 2C such that the angle of irradiation in the vertical direction will change at the end points of the horizontal scan…], 
the second data comprising measurement values at returned scan areas [See Ando: at least Figs. 1A-4C, par. 28-34, 28-40, 42, 46 regarding the laser radar 2 serves to detect light reflected in front of the automobile 1 with the photodiode 51 and to measure the intensity of the reflected light. The reflection intensity is inputted to the laser radar control part 8 which concludes that there exists an object when this inputted reflection intensity becomes greater than a preset threshold value. The laser radar control part 8 is also capable of measuring the time delay between the laser irradiation timing and light reception timing and calculating the distance to the object from the measured time delay. The sensor 6 serves to detect the irradiation angles of the laser light both in the horizontal and vertical directions (pan and tilt) within the range of the laser scan and inputs them in the laser radar control part 8. The laser radar control part 8 can determine the direction to the object from the irradiation angles of the laser light at the laser irradiation timing and the laser reception timing. In other words, when the reflection intensity exceeds the threshold value, the laser radar control part 8 references the angles of irradiation detected by the sensor 6 and determines this direction as the direction to the object. Thus, the laser radar control part 8 can obtain data on the directions and distances to the surrounding objects from the intensities of laser reflection, the time delays and directions of irradiation…], 
identify / identifying at least one cluster based on the distribution of returned scan areas, project / projecting the cluster onto the image plane [See Ando: at least Figs. 3-9, par. 49-53 regarding in Figs. 6A-7,  a person riding a bicycle is being detected. Thus, an image of a bicycle rider is shown within the range of scan by the laser radar, as shown in FIG. 6A wherein lattice lines indicate the resolution of the laser radar.  FIG. 7 shows the final situation where the entire body of the person has been detected and no new object is detected any more by scanning the surrounding areas.  (Thus, a cluster such as person in a bicycle is identified based the distribution of returned scan areas by the laser radar and is projected onto the image plane as illustrated in the figures)], 
identify / identifying pixels which match with the projected cluster in the image plane, and associate / associating said identified pixels with second data of the matching cluster [See Ando: at least Figs. 3-9, par. 46-53, 57-62 regarding when a face is recognized inside the field of vision of the camera 3, the image processing part 4 detects the coordinates of the pixels of the face as shown in FIG. 4B and inputs them to the coordinate converting part 5. The coordinate converting part 5 converts the inputted coordinates of the pixels into the irradiation angles in the horizontal and vertical directions (pan and tilt) within the range of the laser scan. The conversion may be made by using a specified conversion formula which may be obtained by calibration at the time when the laser radar 2 and the camera 3 were mounted to the automobile 1. The spatial correspondence processing part 7 compares the coordinate position of the face and the direction (pan and tilt) of the object detected by the laser radar control part 8. If they are found to match, the information on this agreement is transmitted to the person recognizing part 9. When the information on coordinate agreement is inputted from the spatial correspondence processing part 7, the person recognizing part 9 obtains from the laser radar control part 8 the position data (irradiation angles and distance) for the presence of an object and recognizes them as the position data for the presence of a person. In this situation, the person recognizing part 9 recognizes not only the coordinate position of the face but also the whole of the person's area detected by the laser radar control part 8 (a plurality of target objects of detection considered to be a same object) as the position of the presence of the person… (Thus, pixels that match the person or object (cluster) detected are associated with laser radar data)].  
Regarding claim 2, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Ando discloses wherein the electronic device being further configured to: project the second data onto the image plane by transforming the coordinate system of the second data such that it matches with the coordinate system of the first image data [See Ando: at least at least Figs. 3-9, par. 46-53, 57-62 regarding when a face is recognized inside the field of vision of the camera 3, the image processing part 4 detects the coordinates of the pixels of the face as shown in FIG. 4B and inputs them to the coordinate converting part 5. The coordinate converting part 5 converts the inputted coordinates of the pixels into the irradiation angles in the horizontal and vertical directions (pan and tilt) within the range of the laser scan. The conversion may be made by using a specified conversion formula which may be obtained by calibration at the time when the laser radar 2 and the camera 3 were mounted to the automobile 1. The spatial correspondence processing part 7 compares the coordinate position of the face and the direction (pan and tilt) of the object detected by the laser radar control part 8. If they are found to match, the information on this agreement is transmitted to the person recognizing part 9. When the information on coordinate agreement is inputted from the spatial correspondence processing part 7, the person recognizing part 9 obtains from the laser radar control part 8 the position data (irradiation angles and distance) for the presence of an object and recognizes them as the position data for the presence of a person. In this situation, the person recognizing part 9 recognizes not only the coordinate position of the face but also the whole of the person's area detected by the laser radar control part 8 (a plurality of target objects of detection considered to be a same object) as the position of the presence of the person… (Thus, pixels that match the person or object (cluster) detected are associated with laser radar data and a transformation of the coordinate system is performed to provide spatial correspondence between the image data and the laser radar data to be able to project the laser radar data)].  
Regarding claim 3, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Ando discloses wherein the electronic device is configured to: determine for each cluster a set of state information based on measurement values at returned scan areas within the cluster, the set of state information including at least one of the distance, the size, and/or the velocity of the cluster [See Ando: at least at least Figs. 3-9, par. 46-53, 55-62 regarding the laser radar control part 8 may be adapted to determine whether a detected object is an mobile object (having a displacement vector) and to repeat the scan if the detected object is determined to be a mobile object…Based on the data on the direction and distance of each object received from the laser radar control part 8, the spatial correspondence processing part 7 carries out grouping of the objects. This is because detection may be made with intensity of reflection greater than the threshold value if the laser radar control part 8 carries out a scan with a low threshold value, say, because of noise. Thus, the spatial correspondence processing part 7 calculates the displacement vector regarding each of detected objects (Step S23) and carries out the grouping process (S24) for eliminating noise…Since the laser radar control part 8 recognizes all objects moving continuously within the range of scan with the same displacement vector as a single object and outputs the position data of this object, the position of a person can be recognized accurately and continuously as the spatial correspondence processing part 7 considers correspondence with the position coordinates of the face recognized by the image processing part 4... Also in Fig. 9,  Each of the circles in the figure indicates a detected object and each arrow indicates a displacement vector which represents the distance and the direction of displacement by each object during the time of one scan and is calculated from the position of its previous detection and that of its current detection. (A displacement vector is considered a velocity vector.)]..  
Regarding claim 4, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Ando discloses wherein a cluster is determined by an occupancy grid mapping algorithm [See Ando: at least Figs. 6A-7 and par. 46-53 regarding the respective figures 6A-7 show an occupancy-grid representation of the field of view of the laser radar 2 where a cluster such as a person or a person in a bicycle is determined.]
Regarding claim 5, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Ando discloses wherein each associated pixel comprises image information and state information of the associated cluster, meanwhile each pixel, which is not associated with a cluster, only comprises image information [See Ando: at least Figs. 6A-9 and par. 43, 46-53, 55-62 regarding In other scanned areas, objects are not detected if the threshold value is high although objects do exist in these areas, and it is because the intensity of reflected light therefrom is too low. Thus, the laser radar control part 8 resets the threshold value lower in the areas surrounding the area where the intensity of received light was high and carries out another scan. By such a repeated scan with a lower-than-usual threshold value, objects that could not be detected by the previous scan may become detectable. In the example of FIG. 6B, the saddle portion which was not detected in the previous scan, is now detected. If a new object is thus detected by a repeated scan with a reduced threshold value, still another scan is carried out around the area where the new object became detectable. If still another new object becomes detectable by the repeated scan, a scan is further repeated. This process is repeated until no new object becomes detectable by reducing the threshold value (NO in Step S14)…(Detected objects from the laser radar data are relevant objects and the associated pixels of those relevant objects include displacement vectors/ position/ angle information along with the image information. Any other surrounding pixels not associated to the detected objects comprise image information)] .  
Regarding claim 13, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Ando discloses wherein the passive optical sensor is a digital camera[See Ando: at least Figs. 1A-3 and par. 28, 35-37 regarding camera 3 is preferably a CMOS camera having a wide dynamic range so as to be able to simultaneously obtain good images of a very bright face surface in the sun and a dark object in a shade…FIG. 3 is a block diagram showing the structure of an object detector, provided not only with a laser radar 2, a camera 3 and a sensor 6 but also with an image processing part 4 for receiving images taken by the camera 3 and recognizing specified images…].  
Regarding claim 14, Ando discloses all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, Ando discloses
 wherein the active sensor is a radar or an active optical sensor[See Ando: at least Figs. 1A-3 and par. 28-29, 31, 37-38 regarding FIG. 3 is a block diagram showing the structure of an object detector, provided not only with a laser radar 2, a camera 3 and a sensor 6 but also with an image processing part 4 for receiving images taken by the camera 3 and recognizing specified images…As explained above, the laser radar 2 serves to detect light reflected in front of the automobile 1 with the photodiode 51 and to measure the intensity of the reflected light…].  
Regarding claim 15, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Ando discloses a system for augmenting image data of a passive optical sensor, comprising: an electronic device according to claim 1, a passive optical sensor, and an active sensor[See Ando: at least Figs. 1A-3 and par. 28, 35-37 regarding object detector for an automobile comprising a laser radar 2 and a camera 3.  FIG. 3 is a block diagram showing the structure of an object detector, provided not only with a laser radar 2, a camera 3 and a sensor 6 but also with an image processing part 4 for receiving images taken by the camera 3 and recognizing specified images, a coordinate converting part 5 (or "coordinate calculating means") for converting the position of a specified image recognized by the image processing part 4 (coordinates within the image taking range) in the scan direction of the laser radar 2, a spatial correspondence processing part 7 (or simply "correspondence processing part") for inputting coordinate data of the specified image for which coordinates have been converted by the coordinate converting part 5 and the position (direction and distance) of the object detected by the laser radar 2, a laser radar control part 8 (or "position data calculating means") for controlling the direction and intensity of irradiation of the laser radar 2, a person recognizing part 9 (or "data outputting means") for calculating the position of a person from coordinate matching data inputted from the spatial correspondence processing part 7, and a vehicle control part 10 connected to the person recognizing part 9.], wherein the passive optical sensor and the active sensor are positioned to sense the same scene[See Ando: at least Figs. 1A-2C, 4A-4C, par. 28-34 regarding As shown in FIGS. 1A and 1B, the camera 3 is set at a front portion of the automobile 1 and serves to take in images continuously or intermittently. The images thus taken in are outputted to an image processing part (to be described below), The field of vision of the camera is arranged to be wider than the range of the laser scan and in the same direction as that of the range of the laser scan.].  
Regarding claim 16, Ando discloses all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Further on, Ando discloses a vehicle comprising: a system according to claim 15 [See Ando: at least Figs. 1A-3 and par. 28, 35-37 regarding object detector for an automobile comprising a laser radar 2 and a camera 3…].  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al.(US 2007/0165967 A1)(hereinafter Ando) in view of Wang et al.(US 2015/0170526 A1)(hereinafter Wang).
	Regarding claim 6, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Ando does not explicitly disclose the electronic device being further configured to: decompose the first image data into a set of superpixels, a superpixel comprising a plurality of neighboring pixels, and define an object of interest in the image plane by associating neighboring superpixels with a matching cluster.  
However, decomposing an image into a set of superpixels by merging pixels with similar content and defining an object of interest in the image plane by associating neighboring superpixels was well known in the art at the time of the invention was filed as evident from the teaching of Wang[See Fig. 3 and par. 21-22 regarding During segmentation 314, each image region for a landing zone candidate region is segmented into additional segments called superpixels based on visual features from the camera, depth features from LIDAR or both. The visual features in an image in the super pixel segment are processed on a graph with vertices for pixels and edges between pixels. The segmentation criterion is adjusted based on the degrees of variability in neighboring regions of the image. In an example, a landing zone candidate region is segmented into one or more superpixel regions. Further, the one or more superpixel regions are evaluated in feature extraction module 316 for defined features such as, in some non-limiting examples, color, texture, depth features or the like...].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando with Wang teachings by including “the electronic device being further configured to: decompose the first image data into a set of superpixels, a superpixel comprising a plurality of neighboring pixels, and define an object of interest in the image plane by associating neighboring superpixels with a matching cluster” because this combination has the benefit of providing a method to define objects of interest based on contextual information.
	Regarding claim 7, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Ando does not explicitly disclose wherein a superpixel is determined by identifying neighboring pixels with a similar color distribution and/or by identifying edges in the first image data.  
However, decomposing an image into a set of superpixels by merging pixels with similar color distribution was well known in the art at the time of the invention was filed as evident from the teaching of Wang[See Fig. 3 and par. 21-22 regarding During segmentation 314, each image region for a landing zone candidate region is segmented into additional segments called superpixels based on visual features from the camera, depth features from LIDAR or both. The visual features in an image in the super pixel segment are processed on a graph with vertices for pixels and edges between pixels. The segmentation criterion is adjusted based on the degrees of variability in neighboring regions of the image. In an example, a landing zone candidate region is segmented into one or more superpixel regions. Further, the one or more superpixel regions are evaluated in feature extraction module 316 for defined features such as, in some non-limiting examples, color, texture, depth features or the like...].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando with Wang teachings by including “the electronic device being further configured to: decompose the first image data into a set of superpixels, a superpixel comprising a plurality of neighboring pixels, and define an object of interest in the image plane by associating neighboring superpixels with a matching cluster” because this combination has the benefit of providing a method to define objects of interest based on contextual information.
Regarding claim 8, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Ando does not explicitly disclose the electronic device being further configured to: associate a superpixel with second data of the matching cluster.  
However, associating a superpixel with laser radar data  was well known in the art at the time of the invention was filed as evident from the teaching of Wang[See Fig. 3 and par. 21-22 regarding During segmentation 314, each image region for a landing zone candidate region is segmented into additional segments called superpixels based on visual features from the camera, depth features from LIDAR or both. The visual features in an image in the super pixel segment are processed on a graph with vertices for pixels and edges between pixels. The segmentation criterion is adjusted based on the degrees of variability in neighboring regions of the image. In an example, a landing zone candidate region is segmented into one or more superpixel regions. Further, the one or more superpixel regions are evaluated in feature extraction module 316 for defined features such as, in some non-limiting examples, color, texture, depth features or the like...].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando with Wang teachings by including “the electronic device being further configured to: decompose the first image data into a set of superpixels, a superpixel comprising a plurality of neighboring pixels, and define an object of interest in the image plane by associating neighboring superpixels with a matching cluster” because this combination has the benefit of providing a method to define objects of interest based on contextual information using different data sources.
Regarding claim 9, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Ando does not explicitly disclose the electronic device being further configured to: create an object appearance model of the object of interest, the appearance model representing an estimation for the color distribution of the object of interest.  
However, decomposing an image into a set of superpixels by merging pixels with similar color distribution and creating an object appearance model based on the color distribution of the object of interest was well known in the art at the time of the invention was filed as evident from the teaching of Wang[See Fig. 3 and par. 21-23 regarding During segmentation 314, each image region for a landing zone candidate region is segmented into additional segments called superpixels based on visual features from the camera, depth features from LIDAR or both. The visual features in an image in the super pixel segment are processed on a graph with vertices for pixels and edges between pixels. The segmentation criterion is adjusted based on the degrees of variability in neighboring regions of the image. In an example, a landing zone candidate region is segmented into one or more superpixel regions. Further, the one or more superpixel regions are evaluated in feature extraction module 316 for defined features such as, in some non-limiting examples, color, texture, depth features or the like. In feature extraction module 316, multiple image features in a super pixel segment are extracted from the image content such as, for example, color, texture, appearance, or the like. Multiple 3D LIDAR features within the same segment are extracted from the LIDAR content such as, for example, slope and variance of planar fitting or the like. In embodiments, color is extracted using a RGB color space and a color histogram based method for a distribution of color vectors having 11 bins per channel is applied to the RGB color space in order to obtain a color feature from the image. Other embodiments include implementing steerable filters, color moments, Differential Invariant Feature algorithms, Principal Components Analysis-SIFT or complex filters. The appearance features from image, for example color, texture, and the 3D features from LIDAR, for example slope, variance of planar fitting are identified are sent to semantic level evaluation phase 306 for further processing…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando with Wang teachings by including “the electronic device being further configured to: create an object appearance model of the object of interest, the appearance model representing an estimation for the color distribution of the object of interest” because this combination has the benefit of providing a method to define objects of interest based on contextual information such as color for generating object appearance model of the object of interest.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al.(US 2007/0165967 A1)(hereinafter Ando) in view of ACHANTA et al.(ACHANTA et al.; "SLIC Superpixels Compared to State-of-the-Art Superpixel Methods;" IEEE Transactions on Pattern Analysis and Machine Intelligence; 2012; pp. 2274-2281; Vol. 34, No. 11.; cited in IDS by Applicant)(hereinafter Achanta).
Regarding claim 10, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Ando does not explicitly disclose the electronic device being further configured to: create a background appearance model based on superpixels surrounding the object of interest, the background appearance model representing an estimation for the color distribution of a background in the scene.  
	However, providing a background appearance model based on superpixels was well known in the art at the time of the inventio was filed as evident from the teaching of Achanta [See Figure 1 and section 1 Introduction page 2274 regarding superpixels algorithms group pixels into perceptually meaningful atomic regions which can be used to replace the rigid structure of the pixel grid. As shown in Fig. 1 superpixels associated with background are segmented from the objects.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando with Achanta teachings by including “the electronic device being further configured to: create a background appearance model based on superpixels surrounding the object of interest, the background appearance model representing an estimation for the color distribution of a background in the scene” because this combination has the benefit of providing a method to define background based on contextual information.

12.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al.(US 2007/0165967 A1)(hereinafter Ando) in view of Wang et al.(US 2016/0125626 A1)(hereinafter Wang2).
Regarding claim 11, Ando discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Further on, Ando discloses  the electronic device being further configured to: redefine the border of the object of interest based on the object of interest and/or the background [See Ando: par. 53, 55, 57, 60-61 regarding Alternatively, the laser radar control part 8 may be adapted to determine whether a detected object is an mobile object (having a displacement vector) and to repeat the scan if the detected object is determined to be a mobile object. The spatial correspondence processing part 7 calculates the displacement vector of each object and compares them, and the objects of which the displacement vectors and distances are judged to be identical (or similar) are grouped together as belonging to the same object…]. 
Ando does not explicitly disclose the electronic device being further configured to: redefine the border of the object of interest based on the object appearance model of the object of interest and/or the background appearance model.  
However, utilizing object appearance model and/or background appearance model for redefining the border or boundary of an object of interest was well known in the art at the time of the invention was filed as evident from Wang2[See Wang2: at least Figs. 4-6par. 37-43, 55,  66-72 regarding Multiple view segmentation is formulated as a pixel-labelling problem of assigning each pixel with a binary value which represents background or foreground (object) respectively. A graph is defined by connecting pixels spatially corresponding to the same 3D sparse points, which is similar to the region-based graph case in previous section “Object hypotheses extraction module”. .. To model the appearance of the object and background, two gaussian mixture models (GMM) are estimated in CIE Lab colourspace. Pixels belonging to the set of object hypotheses are used to train the GMM representing the primary object, whilst randomly sampled pixels in the complement of object hypotheses are adopted to train the GMM for the background…As shown in Fig. 4, the outcome from object hypotheses extraction module 420 is passed to object modelling module 430 being configured to examine gaussian mixture models (GMM) color model and generate pixel likelihood for the images. At last, the segmentation module 440 is configured to create a multiview graph and perform graph cut optimization…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando with Wang2 teachings by including “the electronic device being further configured to: redefine the border of the object of interest based on the object appearance model of the object of interest and/or the background appearance model” because this combination has the benefit of providing a method to use object modeling along with segmentation techniques.
Regarding claim 12, Ando and Wang2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Ando and Wang2 teach or suggest  the electronic device being further configured to: associate each pixel of the redefined object of interest with second data of the object of interest[See Ando: at least Figs. 3-9, par. 46-53, 57-62 regarding when a face is recognized inside the field of vision of the camera 3, the image processing part 4 detects the coordinates of the pixels of the face as shown in FIG. 4B and inputs them to the coordinate converting part 5. The coordinate converting part 5 converts the inputted coordinates of the pixels into the irradiation angles in the horizontal and vertical directions (pan and tilt) within the range of the laser scan. The conversion may be made by using a specified conversion formula which may be obtained by calibration at the time when the laser radar 2 and the camera 3 were mounted to the automobile 1. The spatial correspondence processing part 7 compares the coordinate position of the face and the direction (pan and tilt) of the object detected by the laser radar control part 8. If they are found to match, the information on this agreement is transmitted to the person recognizing part 9. When the information on coordinate agreement is inputted from the spatial correspondence processing part 7, the person recognizing part 9 obtains from the laser radar control part 8 the position data (irradiation angles and distance) for the presence of an object and recognizes them as the position data for the presence of a person. In this situation, the person recognizing part 9 recognizes not only the coordinate position of the face but also the whole of the person's area detected by the laser radar control part 8 (a plurality of target objects of detection considered to be a same object) as the position of the presence of the person… (Thus, pixels that match the person or object (cluster) detected are associated with laser radar data) See Wang2: at least Figs. 4-6par. 37-43, 55,  66-72 regarding Multiple view segmentation is formulated as a pixel-labelling problem of assigning each pixel with a binary value which represents background or foreground (object) respectively. A graph is defined by connecting pixels spatially corresponding to the same 3D sparse points, which is similar to the region-based graph case in previous section “Object hypotheses extraction module”. .. To model the appearance of the object and background, two gaussian mixture models (GMM) are estimated in CIE Lab colourspace. Pixels belonging to the set of object hypotheses are used to train the GMM representing the primary object, whilst randomly sampled pixels in the complement of object hypotheses are adopted to train the GMM for the background…As shown in Fig. 4, the outcome from object hypotheses extraction module 420 is passed to object modelling module 430 being configured to examine gaussian mixture models (GMM) color model and generate pixel likelihood for the images. At last, the segmentation module 440 is configured to create a multiview graph and perform graph cut optimization…].  
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482       


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482